


110 HRES 726 EH: Calling on the President of the United

U.S. House of Representatives
2007-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 726
		In the House of Representatives, U.
		  S.,
		
			October 29, 2007
		
		RESOLUTION
		Calling on the President of the United
		  States and the international community to take immediate steps to respond to
		  and prevent acts of rape and sexual violence against women and girls in Darfur,
		  Sudan, eastern Chad and the Central African Republic.
	
	
		Whereas, during war, rape and sexual violence are often
			 used systematically as a weapon of intimidation, humiliation, terror and ethnic
			 cleansing;
		Whereas it is estimated that between 250,000 and 500,000
			 women and girls were raped during the genocide in Rwanda;
		Whereas, on September 2, 1998, the United National
			 International Criminal Tribunal for Rwanda found Jean Paul Akayesu guilty of
			 rape and held that rape and sexual assault constitute crimes against
			 humanity;
		Whereas, on October 31, 2000, the United Nations Security
			 Council adopted Security Council Resolution 1325 (2000), calling on all parties
			 to an armed conflict to take, “special measures to protect women and girls from
			 gender-based violence, particularly rape and other forms of sexual
			 abuse”;
		Whereas the Rome Statute of the International Criminal
			 Court, which entered into force on July 1, 2002, states that rape and “any
			 other form of sexual violence of comparable gravity” may constitute both
			 “crimes against humanity” and “war crimes”;
		Whereas since 2003, mass rape committed by members of the
			 Sudanese armed forces and affiliated militias with the support of the
			 Government of Sudan has been a central component of the Government of Sudan’s
			 violence and ethnic cleansing in Darfur;
		Whereas women and girls leaving Internally Displaced
			 Persons camps in Darfur and refugee camps in eastern Chad, to seek firewood,
			 water or outside sources of income are often attacked and subjected to rape and
			 sexual violence perpetrated by members of the Sudanese armed forces and
			 associated Janjaweed militia and other armed combatants;
		Whereas, on July 19, 2004, Amnesty International reported
			 that it collected the names of 250 women who had been raped in Darfur and
			 information on 250 additional rapes;
		Whereas, on January 25, 2005, the International Commission
			 of Inquiry on Darfur, in a report to the United Nations Secretary General,
			 reported numerous cases of mass rape throughout Darfur including an incident in
			 which a large number of Janjaweed attacked a boarding school, and raped as many
			 as 110 girls;
		Whereas, on October 14, 2005, the Secretary General of the
			 United Nations reported Many girls have given birth as a result of rape.
			 Although local communities are trying to accept the offspring, the children
			 face a great deal of stigmatization.;
		Whereas, on March 9, 2007, members of the United Nations
			 High-Level Mission on the situation of human rights in Darfur reported that
			 rape and sexual assualt have been widespread and systematic, terrorizing
			 women and breaking down families and communities and that women
			 are also attacked in and around refugee camps in eastern Chad;
		Whereas, on April 27, 2007, the International Criminal
			 Court, acting under the authority provided in Security Council Resolution 1593
			 (2005), issued arrest warrants for Sudan’s Humanitarian Affairs Minister Ahmad
			 Muhammad Harun and Janjaweed Colonel Ali Muhammad Al Abd-Al-Raham seeking their
			 arrest for 51 counts including 6 counts involving rape;
		Whereas under Sudanese law victims of rape have virtually
			 no legal recourse and may in fact be charged with the crime of zina, or sexual
			 intercourse outside of marriage, punishable by one hundred lashes if the victim
			 is unmarried and death by stoning if she is married;
		Whereas, on July 31, 2007, the United Nations Security
			 Council adopted Security Council Resolution 1769 authorizing the deployment of
			 a United Nations-African Union peacekeeping force (UNAMID) to Darfur and
			 expressing strong concern about “on-going attacks on the civilian population
			 and humanitarian workers and continued and widespread sexual violence” while
			 “emphasising the need to bring to justice the perpetrators of such crimes”;
			 and
		Whereas, on August 20, 2007, the United Nations High
			 Commissioner for Human Rights, reported on attacks, abductions and systematic
			 rapes of women in Darfur and the resulting grave health risks from the
			 consequent physical injuries and psychological trauma, and declared
			 that these acts may constitute war crimes: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)calls upon the President of the United
			 States to develop within the United States Department of State and the United
			 States Agency for International Development a Women and Girls of Darfur
			 Initiative to improve assistance to victims and potential victims of rape and
			 sexual violence in Darfur, Sudan, eastern Chad and the Central African Republic
			 by—
				(A)offering specialized grants to
			 non-governmental organizations, operating within IDP and refugee camps in
			 Sudan, Chad and the Central African Republic that can provide all essential
			 quality health care services and medical supplies, psychological and social
			 counseling, and legal advice to Darfuri victims of rape and sexual
			 violence;
				(B)providing treatment for the prevention of
			 sexually transmitted diseases, including antiretroviral drugs to prevent HIV
			 infections, and specialized care for rape victims already infected with
			 HIV/AIDS and other sexually transmitted diseases;
				(C)meeting the psychological, social and
			 educational needs of victimized women, girls, children born as a result of
			 rape, their family and the community in order to limit the stigmatization
			 associated with rape; and
				(D)providing
			 financial, technical and other forms of assistance to support women’s peace
			 initiatives;
				(2)calls upon the Secretary General of the
			 United Nations, the permanent members of the United Nations Security Council,
			 the African Union, the European Union, the Arab League and other nations to
			 immediately take steps to—
				(A)ensure that a fully funded and fully
			 equipped UNAMID is deployed to Darfur, Sudan;
				(B)mandate that UNAMID employ all necessary
			 measures to protect women and girls from acts of rape and sexual violence both
			 outside and within Darfuri refugee and IDP camps;
				(C)provide sufficient resources and training
			 to UNAMID troops and police to ensure a capability to properly respond to acts
			 of rape and sexual violence;
				(D)provide for
			 firewood patrols and other safeguarding measures to protect women and girls
			 leaving refugee and IDP camps; and
				(E)include an adequate number of female troops
			 and police in UNAMID to properly manage incidents of rape and sexual violence;
			 and
				(3)calls on the United Nations Security
			 Council to immediately—
				(A)find the Government of Sudan in
			 noncompliance with Security Council Resolution 1325 (2000);
				(B)call on the Government of Sudan to provide
			 full legal protections to victims of rape and sexual violence and to bring to
			 justice individuals responsible for such crimes; and
				(C)adopt under Chapter VII of the United
			 Nations Charter a Security Council Resolution calling on the Government of
			 Sudan to respect all related Security Council Resolutions, including Security
			 Council Resolution 1593 (2005), enforce the arrest warrants for Ahmad Muhammad
			 Harun and Ali Muhammad Al Abd-Al-Raham, and further recognize the systematic
			 rape of women and girls in Darfur as crimes against humanity and war
			 crimes.
				
	
		
			Lorraine C. Miller,
			Clerk.
		
	
